Title: To Thomas Jefferson from Creed Taylor, 8 March 1823
From: Taylor, Creed
To: Jefferson, Thomas


Dear Sir,
Richmond
8. Mar. 1823.
Will you have the goodness to accept a copy of the journal of the law school; and believe me, when I assure you, how much gratified I should be, if the system should meet your approbation, and you would allow me, to make it known, through the medium of the press.Permit me, as one of your fellow citizens, to tender you, my most sincere thanks, for your unwearied exertions in the establishment of the University of Virginia, and for the prospect of its accomplishment.That you may long live in the enjoyment of good health and happiness, to witness its prosperity and benefits to the community, is the most sincere wish, dear sir, of yours most respectfully, and truly.Creed Taylor